Citation Nr: 0319231	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a low back disorder (chronic back pain with 
leg numbness), effective from September 19, 2001.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disorder (chronic back pain with 
leg numbness), effective prior to September 19, 2001.

4.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a cervical spine injury, 
effective from September 19, 2001.

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a cervical spine injury, 
effective prior to September 19, 2001.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder.

7.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disorder.

8.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease with 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and sister


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to March 
1994 with service in the Southwest Asia Theatre during the 
Persian Gulf War. 

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1997 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for a disability characterized as 
emotional problems due to Persian Gulf War service, which was 
subsequently characterized as emotional and breathing 
problems due to Persian Gulf War service; and granted service 
connection for chronic back pain with leg numbness, residuals 
of a cervical spine injury, a disability characterized as 
gastroesophageal reflux disease with headaches, and left and 
right knee disorders.  Each of these service-connected 
disabilities was initially rated as 10 percent disabling 
effective as of March 4, 1994, the day following the 
veteran's release from active duty. 

In July 2000, a personal hearing was held before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C.  

By rating action dated in October 2002, the RO increased the 
disability evaluations assigned for the veteran's service 
connected back pain and residuals of a cervical spine injury.  
The RO assigned a 20 percent disability evaluation for each 
disability effective from September 19, 2001.  In addition, 
by rating action dated in February 2003, entitlement to a 
total rating due to individual unemployability resulting from 
service-connected disability was granted effective from March 
15, 2002.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a rating decision issued subsequent to a notice of 
disagreement that grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of these claims remains open.

The issue of entitlement to service connection for a 
respiratory disorder, to include as due to undiagnosed 
illness, is addressed in the REMAND, below.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence as of September 19, 2001, shows that the 
veteran's service-connected low back disability has been 
manifested by symptoms consistent with severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome.

3.  The evidence as of September 19, 2001, does not show that 
the veteran's service-connected low back disability has been 
manifested by a fractured vertebra, ankylosis, pronounced 
intervertebral disc syndrome, or severe partial incomplete 
paralysis of the sciatic nerve.

4.  The evidence prior to September 19, 2001, shows that the 
veteran's service-connected low back disability was 
manifested by symptoms consistent with severe limitation of 
motion of the lumbar spine.

5.  The evidence prior to September 19, 2001, does not show 
that the veteran's service-connected low back disability was 
manifested by a fractured vertebra, ankylosis, or pronounced 
intervertebral disc syndrome.  

6.  The evidence prior to September 19, 2001, does not show 
that the veteran's residuals of a cervical spine injury were 
manifested by moderate limitation of motion, ankylosis, or 
moderate intervertebral disc syndrome with intermittent 
relief.  

7.  The evidence as of September 19, 2001, does not show that 
the veteran's residuals of a cervical spine injury have been 
manifested by severe limitation of motion, ankylosis, severe 
intervertebral disc syndrome, or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. 

8.  The veteran's right knee disability is manifested by pain 
and moderate recurrent subluxation or lateral instability.  
Severe recurrent subluxation or lateral instability, 
ankylosis of the knee, limitation of flexion to 15 degrees, 
limitation of extension to 20 degrees, or malunion or 
nonunion of the tibia and fibula are not currently 
manifested.  

9.  The veteran's left knee disability is manifested by pain 
and moderate recurrent subluxation or lateral instability.  
Severe recurrent subluxation or lateral instability, 
ankylosis of the knee, limitation of flexion to 15 degrees, 
limitation of extension to 20 degrees, or malunion or 
nonunion of the tibia and fibula are not currently 
manifested.  

10.  The veteran's gastroesophageal reflux disease with 
headaches is manifested by symptoms consistent with severe 
disability with pain only partially relieved by standard 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestation of anemia and weight loss productive of 
definite impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no greater, 
for a low back disability as of September 19, 2001, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293 (2002).  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a rating of 40 percent, but no greater, 
for a low back disability prior to September 19, 2001, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293 (2002).  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a cervical spine injury as of September 19, 
2001, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5290, 5293 (2002).  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a cervical spine injury prior to September 19, 
2001, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5290, 5293 (2002).  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

5.  The criteria for a 20 percent disability rating, but no 
greater, for a right knee disorder are met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).

6.  The criteria for a 20 percent disability rating, but no 
greater, for a left knee disorder are met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257,5260, 5261 (2002).

7.  The criteria for a 60 percent disability rating, but no 
greater, for gastroesophageal reflux disease with headaches 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as 
Statements of the Case issued during the course of the 
appeal, the veteran was informed of the provisions of the 
VCAA including VA's duty to notify him about his claim and 
its duty to assist him in obtaining evidence for his claim.  
In particular, by letter dated in August 2001, he was 
informed of the evidence necessary to establish entitlement 
to benefits sought, what VA had done to help him with his 
claim, what evidence was still needed from the veteran, and 
what the veteran could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service records and post 
service medical records are associated with the claims 
folder.  Accordingly, the Board finds that the RO made 
reasonable attempts to obtain medical records referenced by 
the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded several VA examinations in 
conjunction with his claims.  38 U.S.C.A. § 5103A(d)(1).  The 
Board notes that additional radiographic testing was 
recommended during the recent VA examination in September 
2001.  By letter dated in October 2001, the veteran indicated 
that he did not desire any more testing or examination.  He 
requested that his claims for higher ratings be evaluated on 
the evidence of record.  VA regulations provide that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2002).  Accordingly, further examination is not 
warranted and the Board will rate the veteran's disabilities 
on the evidence of record as requested by the veteran.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.

I.  Evidentiary Background

During active duty, the veteran served as a Ranger in the 
Army.  Service medical records reflect multiple complaints of 
back pain and knee pain during active service and at the time 
of his separation.  Similarly, service medical records show 
that the veteran complained of pain in his neck after being 
struck by another soldier's rucksack.  An in-service history 
of gastric distress, nausea, and associated headaches is also 
indicated in the service medical records.  

The veteran also reported significant problems with 
gastroesophageal reflux disease (GERD) at a March 1994 VA 
general medical examination.  He reported almost daily 
heartburn that was relieved with antacids.  The veteran was 
advised to discontinue his tobacco and caffeine use and 
modify his diet to relieve the symptoms associated with his 
GERD.  

At an April 1994 VA neurological examination, the veteran 
described bi-temporal throbbing headaches with associated 
nausea, but no vomiting.  He reported photophobia with his 
headaches and reported that he had been diagnosed with 
migraines as a child.  He also reported chronic lower back, 
intermittent neck pain, and knee problems.  The veteran did 
not feel that his headaches were correlated to his neck pain.  
He had taken medication in the past for his back pain and 
headaches, including Flexeril, Motrin, and Darvocet.  The 
veteran's strength was noted on examination to be 5 out of 5 
and symmetrical in the upper and lower extremities.  Muscle 
bulk, muscle tone, and gait were normal.  Deep tendon 
reflexes were 2+ and symmetrical with down-going toes.  He 
had a negative straight leg raise sign and full range of 
motion of his back with no trouble touching his toes.  The 
veteran was diagnosed with headaches with migrainous 
characteristics with a normal neurological examination.  

The veteran complained of constant pain in his knees which 
worsened with activity during a VA spine examination also 
conducted in April 1994.  He had posterior and anterior 
swelling in the left knee with occasional instability.  He 
reported occasional numbness in the right lower extremity, 
but denied any bowel or bladder incontinence.  Examination of 
the low back reviewed no signs of fixed deformity, but the 
veteran had some mild tenderness along the midline of the 
lower lumbar region.  He had forward flexion to 100 degrees 
and lateral flexion to 50 degrees with no discomfort.  
Straight leg raise test was negative.  Examination of the 
knees showed bilateral range of motion from 0 (zero) to 125 
degrees with some crepitance in the left knee.  No effusions 
were present in either knee, but he did have some tenderness 
in both knees and some medial joint line tenderness in the 
left knee.  He had no signs of ligamentous instability on 
examination.  There was no muscular atrophy or weakness.  
Chronic mechanical low back pain with possible degenerative 
disc disease and bilateral patellofemoral arthrosis with 
possible osteoarthritis of the medial compartment of the left 
knee were diagnosed.  Radiographic reports indicate that x-
rays of the lumbar spine and bilateral knees were 
unremarkable.  

VA outpatient treatment records dated in November 1996 show 
that the veteran had worked as a house painter and contractor 
since separating from active duty.  He complained of back and 
knee pain that had been exacerbated by an automobile accident 
in February 1996.  He had been taking multiple non-steroidal 
anti-inflammatory drugs (NSAIDS), Lortab, and Darvocet for 
his pain with moderate results and had tried home physical 
therapy with little help.  He denied numbness or symptoms of 
radiculopathy.  Examination of the back revealed tenderness 
in the low back with no erythema and no radiculopathy.  The 
veteran was noted to have full range of motion (FROM) of the 
back and he could flex to touch his toes.  Straight leg test 
was negative and he had a normal gait.  Examination of the 
left knee revealed full range of motion (FROM) with positive 
crepitus.  Joint laxity was negative.  A tender posterior 
popliteal was noted.  

A December 1996 VA outpatient treatment record notes that CT 
scan of the lumbar spine revealed a minimal bulge without 
impingement at the L4-5 and L5-S1 levels with mild facet 
joint disease at the L5-S1 level.  The veteran reported that 
his pain medication did not kill the pain, but merely made 
him feel "more dopey."   Subsequent treatment records show 
that he was prescribed various medications including Vicodin 
and Oxycondone and underwent steroid epidural injections.  He 
was also supplied with a TENS unit for his pain.  

An April 1997 VA primary care telephone care note indicates 
that the veteran's wife reported that the veteran was on his 
way home from work, doubled over in pain.  He desired to be 
admitted.  The veteran later reported to the urgent care 
clinic where he complained of an increase in back pain.  He 
reported that his recent spinal blocks had caused a loss in 
bowel control with minimal effect on pain.  He felt knots in 
his back, but denied acute strains.  He reported bilateral 
leg numbness and weakness.  Diffuse tenderness was noted over 
the sacrum.  He had 5 out of 5 strength in his extremities 
with his sensation grossly normal.  

The veteran was afforded a VA general medical examination in 
June 1997.  He reported debilitating headaches with 
persistent nausea.  He also had painful knees. His knees did 
not swell, but were tender, especially the left knee.  None 
of his medications were effective in treating his knee pain.  
He also reported ongoing chronic back pain.  Examination 
revealed equal peripheral pulses and no cyanosis, clubbing, 
or edema of the extremities.  The examination report 
indicates that there was no limitation of motion of the 
knees, with range of motion recorded from 0 (zero) to 125 
degrees.  However, there was questionable laxity of the 
medial cruciate on the left knee with some crepitus.  There 
was no definitive ligament instability, muscle atrophy, or 
weakness.  The veteran's gait was within normal limits.  
Pertinent assessments were chronic headaches, muscular in 
origin with some migrainous features; chronic low back pain; 
and bilateral patellofemoral arthroris.

In November 1997, the veteran was hospitalized for multiple 
medical complaints including headache, chronic fatigue, 
polyarthralgia, and nausea.  He reported a childhood history 
of migraine headaches.  

In January 1998, the veteran reported to the emergency room 
with complaints of knee pain and headaches.  He reported 
recurrent headaches at least once per week.  He reported that 
he vomited daily and felt like his legs were paralyzed.  

A March 1998 private outpatient treatment note from 
University Medical Associates indicates that the veteran's 
back and knee pain interfered with his sleep.  He had pain in 
the right epigastric quadrant that the examiner felt might be 
related to the gall bladder.  Examination of the knees 
revealed a loud popping noise on flexion and extension. 

VA outpatient treatment records dated in March 1998 show that 
the veteran reported headaches that lasted several days, 
constant nausea, and bilateral knee pain.  Examination of the 
knees revealed no swelling, a negative drawer sign, no 
laxity, and moderate tenderness to varus and valgus. 

In April 1998, he received treatment for headaches.  These 
headaches increased with light, activity, and noise.  They 
lasted from one day to two weeks and were associated with 
nausea and vomiting.  Diagnosis was vascular headaches.  

In May 1998, the veteran was treated at the emergency room of 
a private medical facility with complaints of a one-month 
history of a gradual onset of epigastric pain.  At that time, 
he was noted to have a new onset seizure disorder.  He was 
subsequently admitted to a VA medical facility.  He reported 
a sharp constant pain in the right upper quadrant without any 
type of radiation.  Nothing relieved his symptoms.  A June 
1998 endoscopy revealed a small hiatal hernia and non-erosive 
gastritis. 

VA medical records dated in November 1998 show that the 
veteran reported that he had passed out due to severe pain in 
his knees and lower back.  The veteran felt as though he was 
going to have a nervous breakdown and he felt like "shooting 
a bullet through his knees for the pain."  

In January 1999, the veteran was hospitalized at the Medical 
University of South Carolina.  Pertinent diagnoses upon 
admission were myofacial pain syndrome and bilateral ACL 
instability.  Lachman test demonstrated anterior dislocation 
of both knees.  He had myofacial guarding, and cervical and 
lumbar paraspinal tenderness.  Neurologic examination was 
unremarkable.  

In July 2000, the veteran, his wife, and his sister testified 
at hearing before the undersigned Acting Veterans Law Judge.  
The veteran's sister testified that he was constantly out of 
breath and could not play with his kids or walk to the 
mailbox.  The veteran's wife testified that he could not move 
in the morning due to his back and knee pain and that it took 
him 30 to 45 minutes to get up.  At times, his pain was so 
severe that he could not bend over.  He had difficulty 
walking.  She and her children did all of the chores around 
the house as the veteran was unable to assist with them.  The 
veteran was slumped over and walked with a cane.  He had 
headaches with a frequency that fluctuates from once a week 
to once every two days.  When he had these headaches, his 
wife and children had to leave so that he could recover in 
quiet.  His headaches are so severe that he vomited.  

At his hearing before the Board, the veteran submitted 
records from the Social Security Administration showing that 
he had been unable to work since January 1, 1996, due to his 
chronic pain, nausea, vomiting, diarrhea, headaches, and 
post-traumatic stress disorder.  Social Security disability 
benefits were awarded from January 1, 1996.  

The veteran was afforded a VA gastrointestinal examination in 
August 2001.  He reported that he had been diagnosed with 
gastroesophageal reflux disease and had been treated with 
oral medications.  In spite of this treatment, he was 
continuously nauseated and experienced reflux of stomach acid 
into the back of his throat two to three times per day.  His 
nausea was worse when he had headaches that resulted from his 
neck pain.  He reported a diagnosis of chronic lung disease 
with a significant pulmonary impairment.  The examiner 
indicated that the diagnosis of GERD was supported by the 
record.  

In September 2001, the veteran underwent a VA orthopedic 
examination.  He reported severe, chronic, and unremitting 
low back pain that was described as varying between dull 
aching and burning discomfort.  He also described bilateral 
knee pain with increased pain with weight bearing activity, 
walking, and using stairs.  He used two lostriand crutches 
while walking.  He did not identify any particular 
aggravating factors regarding his low back or bilateral lower 
extremity pain, but did report that he had daily painful 
flare-up that limited his ability to work and engage in 
leisure activities.  He reported a lack of endurance and had 
not found anything to relieve his symptoms.  His gait was 
described as slow and deliberate with a shortened step and 
stride.  Cervical spine range of motion was recorded as 
follows:  bilateral rotation to 45 degrees; forward flexion 
to 45 degrees; extension to 30 degrees; and lateral flexion 
to 10 degrees.  Lumbar spine range of motion was recorded as 
follows:  forward flexion to 40 degrees at which point the 
veteran stopped due to pain; extension to 10 degrees; and 
bilateral lateral flexion to 15 degrees.  Range of motion of 
the both knees was from 0 (zero) degrees of extension to 140 
degrees of flexion.  Examination revealed no knee laxity; 
however, a fair amount of guarding was noted during the 
examination making it difficult for the examiner to ascertain 
the true amount of laxity of the knee ligaments.  

Claims for increased original ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

As stated above, this appeal arises from disagreement with 
the initial disability evaluation assigned for the veteran's 
service-connected low back disability, cervical spine 
disability, right knee disorder, left knee disorder, and 
gastrointestinal disorder.  Thus, the Board must determine 
whether the veteran may be entitled to separate disability 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Ratings for a low back disorder (chronic back pain with 
leg numbness):  After a review of the evidence, the Board 
finds that the veteran's contentions with respect to his 
service-connected low back disorder are supported by the 
evidence.  Accordingly, a disability rating of 40 percent is 
appropriate for both the period prior to September 19, 2001, 
and the period from September 19, 2001.  

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2002).  The veteran's low back disability is currently rated 
under the criteria set forth for limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  Under these 
diagnostic criteria, severe limitation of motion of the 
lumbar spine warrants a 40 percent disability evaluation.  A 
20 percent disability evaluation is warranted for a moderate 
limitation of motion of the lumbar spine.  

Under Diagnostic Code 5285, residuals of a fractured vertebra 
without cord involvement; or with abnormal mobility requiring 
a neck brace (jury mast), warrants a 60 percent disability 
rating.  A 100 percent disability rating is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden status, or the need for long leg braces.  

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent disability rating is 
appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type). 

Under Diagnostic Code 5289, a 40 percent disability rating is 
available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.

Intervertebral disc syndrome is rated under Diagnostic Code 
5293.  The Board notes that Diagnostic Code 5293 was amended 
during the pendency of the veteran's appeal.  This change in 
criteria is effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002).  Under the previous 
version of Diagnostic Code 5293, a 60 percent disability 
evaluation is appropriate for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent disability rating 
contemplates severe intervertebral disc syndrome with 
recurring attacks manifested by intermittent relief.  A 20 
percent rating contemplates moderate intervertebral disc 
syndrome with recurring attacks.  

Under the present version of Diagnostic Code 5293, according 
to the new schedular requirements, which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under 38 C.F.R. § 4.25 of 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the past 12 months warrants a 10 percent disability 
evaluation.  Id.  Evidence of incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks, during the past 12 months will result in the grant of 
a 20 percent disability evaluation.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past twelve 
months warrants the assignment of a 40 percent disability 
rating.  Id.  Evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months warrants the assignment of a 60 percent disability 
rating.  Id.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. § 
4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Note 
3 following Diagnostic Code 5293, effective September 23, 
2002.  

The Board notes that, although regulations recognize that a 
part that becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the lumbar spine, the provisions of Diagnostic Code 5293 
contemplate such limitation.  

Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995), requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  When a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and the examinations 
upon which rating decisions are based must adequately portray 
the extent of the functional loss due to pain "on use or due 
to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  
See also, 38 C.F.R. § 4.59 (2002).  

After a review of the evidence, the Board finds that a 
disability evaluation of 40 percent is warranted under 
Diagnostic Code 5292 for a low back disability prior to 
September 19, 2001.  As set forth above, the evidence prior 
to that date shows that the veteran had significant 
disability arising from his lower back pain.  While the 
recorded range of lumbar spine motion findings prior to 
September 2001 do not show severe limitation of motion of the 
lumbar spine, the Board must consider the functional 
impairment that results during periods of flare-up.  In this 
regard, the Board notes that the evidence shows that, despite 
extensive treatment with narcotic pain medication, spinal 
injections, and the use of a TENS unit, the veteran's low 
back pain was constant and severe.  He was functionally 
limited and had difficulty bending.  The Board has also 
considered the testimony presented by the veteran, his wife, 
and his sister regarding the impairment caused by the 
veteran's back disability.  The Board finds that this 
testimony is credible and that the veteran's back disability 
severely impacts the veteran.  Accordingly, with 
consideration of the provisions of DeLuca and 38 C.F.R. 
§§ 4.40, 4.45, the Board finds that the level of disability 
manifested by the veteran's low back pain prior to September 
19, 2001, most closely approximates severe limitation of 
motion as contemplated by a 40 percent disability evaluation 
under Diagnostic Code 5292.  

A rating in excess of 40 percent for this time period is not 
warranted, as the evidence does not show that the veteran's 
lower back disability was manifested by a fractured vertebra, 
or by ankylosis, as contemplated by Diagnostic Codes 5285, 
5286, and 5289.  Similarly, a rating in excess of 40 percent 
under Diagnostic Code 5293 is not warranted prior to 
September 19, 2001, as the evidence does not show symptoms 
consistent with pronounced intervertebral disc syndrome.  
There is no evidence during this period of sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
absent ankle jerk.  While a December 1996 VA CT scan revealed 
a minimal bulge at L4-5 and L5-S1, there was no impingement.  
Accordingly, the Board finds that the criteria for a 
disability rating in excess of 40 percent for the veteran's 
low back disability prior to September 19, 2001, are not met 
under Diagnostic Code 5293.  Based on the foregoing 
discussion, the Board finds that the criteria for a rating of 
40 percent, but no greater, for the veteran's service-
connected low back disability are met for the period prior to 
September 19, 2001.  

The Board also finds that a rating of 40 percent, but no 
greater, is warranted for this period from September 19, 
2001.  The September 2001 VA orthopedic examination report 
notes that the veteran's lower back disability resulted in 
significant functional impairment.  He had difficulty walking 
and required crutches while walking.  He also had daily 
flare-ups of pain and a lack of endurance.  In light of the 
foregoing, the Board finds that the veteran's lower back 
disability is more closely approximated by a 40 percent 
disability evaluation under either Diagnostic Code 5292 or 
5293 from September 19, 2001.  A rating in excess of 40 
percent is not met as the evidence does not show pronounced 
intervertebral disc syndrome from September 19, 2001, as 
required under the previous version of Diagnostic Code 5293.  
Similarly, the evidence does not show incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months as contemplated by a 60 percent disability 
rating under the current version of Diagnostic Code 5293.  
Likewise, the evidence does not show severe incomplete 
paralysis of the sciatic nerve as contemplated by a rating in 
excess of 40 percent under Diagnostic Code 8520.  Based on 
the foregoing discussion, the Board finds that the criteria 
for a rating of 40 percent, but no greater, for the veteran's 
service-connected low back disability are met for the period 
from September 19, 2001.  
  
B.  Ratings for residuals of a cervical spine injury:  After 
a review of the evidence, the Board finds that a rating in 
excess of 20 percent is not warranted for the veteran's 
cervical spine disability from September 19, 2001.  In 
addition, the Board finds that a rating in excess of 10 
percent is not warranted for this disability prior to 
September 19, 2001.  

As with disabilities of the lumbar spine, disabilities of the 
cervical spine may be rated under Diagnostic Codes 5285, 
5286, and 5293.  In addition, ankylosis of the cervical spine 
is rated under Diagnostic Code 5287 and limitation of motion 
of the cervical spine is rated under Diagnostic Code 5290.  
Under Diagnostic Code 5287, favorable ankylosis of the 
cervical spine warrants a 30 percent disability rating and 
unfavorable ankylosis warrants a 40 percent disability 
rating.  Under Diagnostic Code 5290, slight limitation of 
motion of the cervical spine warrants a 10 percent rating; 
moderate limitation of motion warrants a 20 percent rating; 
and severe limitation of motion warrants a 30 percent rating.  

The Board finds that the criteria for a rating in excess of 
10 percent for the veteran's service-connected cervical spine 
disability are not met for the period prior to September 19, 
2001.  While medical records prior to September 19, 2001, 
show complaints of neck pain, the evidence does not show that 
the veteran had moderate limitation of motion during this 
period as contemplated by a 20 percent rating under 
Diagnostic Code 5290.  Similarly, the evidence prior to 
September 19, 2001, does not show that there was ankylosis of 
the cervical spine as contemplated by ratings in excess of 10 
percent under Diagnostic Codes 5286 and 5287.  Similarly, the 
evidence prior to September 19, 2001, as set forth above, 
does not show that the veteran's cervical spine disability 
resulted in moderate intervertebral disc syndrome with 
intermittent relief.  On the contrary, radiographs and x-ray 
evidence during this period are silent for any cervical spine 
disc abnormalities.  The Board has considered the provisions 
of DeLuca and 38 C.F.R. §§ 4.40 and 4.45; however, the 
majority of the veteran's complaints prior to September 19, 
2001, arose from his back and knee pain rather than his 
cervical spine disability.  Based on the foregoing, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for a cervical spine disability prior to September 
19, 2001, are not met.

The Board also finds that the criteria for a rating in excess 
of 20 percent for the veteran's service-connected cervical 
spine disability are not met from September 19, 2001.  As 
noted above, the September 19, 2001, VA examination report 
shows that the veteran had limitation of motion of the 
cervical spine.  This limited range of motion, while 
moderate, is not severe, as contemplated by a rating in 
excess of 20 percent under Diagnostic Code 5290.  Likewise, 
the evidence from September 19, 2001, does not show that he 
had ankylosis of the cervical spine as contemplated by 
ratings in excess of 20 percent under Diagnostic Codes 5286 
and 5287.  Similarly, the evidence prior to September 19, 
2001, as set forth above, does not show that the veteran's 
cervical spine disability resulted in severe intervertebral 
disc syndrome with intermittent relief.  In this regard, the 
Board notes that additional diagnostic studies were scheduled 
during the September 2001 examination; however, the veteran 
chose not to undertake those studies.  Accordingly, the 
veteran's appeal should be adjudicated on the evidence of 
record.  This evidence does not show severe intervertebral 
disc syndrome as contemplated by a rating in excess of 20 
percent under the former version of Diagnostic Code 5293.  
With respect to the new version of Diagnostic Code 5293, the 
evidence from September 19, 2001, does not show that the 
veteran's cervical spine disability results in incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months as 
contemplated by a rating in excess of 20 percent.  The Board 
has considered the provisions of DeLuca and 38 C.F.R. §§ 4.40 
and 4.45; however, the majority of the veteran's complaints 
from September 19, 2001, arose from his back and knee pain 
rather than his cervical spine disability.  Based on the 
foregoing, the Board finds that the criteria for a disability 
rating in excess of 20 percent for a cervical spine 
disability from September 19, 2001, are not met.

C.  Rating for knee disorders:  After a review of the 
evidence, the Board finds that the veteran's contentions with 
respect to the severity of his knees are supported by the 
evidence.  Accordingly, 20 percent disability evaluations, 
but no greater, are warranted for each of his service-
connected knee disabilities.  

Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(2002).  Under Diagnostic Code 5257, a 10 percent disability 
rating contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is appropriate 
with moderate recurrent subluxation or lateral instability.  
A 30 percent disability rating is warranted for severe 
recurrent subluxation or lateral instability.  The recent 
medical history shows that the veteran has reported falling 
and that he ambulates with crutches or canes prescribed by 
VA.  In addition, the report of a January 1999 private 
hospitalization shows that the veteran had bilateral ACL 
instability with a positive Lachmans test in both knees with 
an unremarkable neurological examination.  In July 2000 the 
veteran's family members reported that he had difficulty 
walking due to knee pain and needed a cane for stability.  
While instability was not noted on the recent VA examination, 
the examiner was unable to ascertain the true amount of 
laxity in the ligaments.  In light of the foregoing, the 
Board finds that the criteria for a 20 percent disability 
evaluation for each of the veteran's knees is warranted based 
on moderate instability under Diagnostic Code 5257.  A rating 
in excess of 20 percent for either the right or left knee is 
not warranted, as the evidence does not show severe recurrent 
subluxation or instability.

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 (zero) degrees and 10 degrees, warrants a 30 
percent disability evaluation.  In the present case, the 
evidence does not show that either knee has ankylosis.  
Accordingly, the criteria for a rating in excess of 20 
percent for either knee are not met.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for limitation 
of extension to 45 degrees.   As set forth above, the 
evidence does not show that either the right or left knee is 
limited to 15 degrees of flexion or 20 degrees of extension 
as contemplated by ratings in excess of 20 percent.  On the 
contrary, on examination in September 2001 both knees had 
range of motion from 0 (zero) degrees of extension to 140 
degrees of flexion.  Accordingly, the Board finds that a 
disability rating in excess of 20 percent is not warranted 
for either knee under Diagnostic Codes 5260 or 5261.  

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with marked knee 
or ankle disability warrants a 30 percent disability rating.  
Additionally, nonunion of the tibia and fibula with loose 
motion requiring a brace warrants a 40 percent disability 
evaluation.  However, the evidence does not show malunion or 
nonunion of the tibia and fibula of either lower extremity.  
Accordingly, a rating in excess of 20 percent is not 
warranted under these diagnostic criteria.  

Based on the foregoing discussion, the Board finds that a 
disability rating of 20 percent, but no greater, is warranted 
for the veteran's service-connected right knee disability.  
Similarly, the Board finds that a disability rating of 20 
percent, but no greater, is warranted for the veteran's 
service-connected left knee disability.  The Board has 
considered the provisions of DeLuca and 38 C.F.R. §§ 4.40, 
4.45, and has determined that the 20 percent ratings to be 
assigned adequately reflect the level of disability of each 
knee.  



D.  Rating for gastroesophageal reflux disease with 
headaches:   After a review of the evidence the Board finds 
that the veteran's service-connected gastroesphogeal reflux 
disease is more severe than evaluated.  Accordingly, a rating 
of 60 percent, but no greater, is warranted for this 
disability.  
 
The veteran's service-connected gastroesophageal reflux 
disease is currently rated as analogous to a duodenal ulcer 
under Diagnostic Code 7305.  Under these criteria, a 10 
percent disability rating is appropriate for mild disability 
with recurring symptoms once or twice a year.  A 20 percent 
disability rating contemplates moderate disability with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent disability is 
warranted for moderately severe disability; less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episode averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent disability rating in appropriate for severe 
disability with the pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena with manifestations of anemia and weight loss, 
productive of definite impairment of health.  

The evidence shows that the veteran has a long history of 
nausea and vomiting with associated headaches.  The record 
reflects that some of this symptomatology may be related to 
the veteran's medication for his service-connected orthopedic 
condition.  The recent VA examination, in August 2001, 
indicates that medical treatment was not helping him and that 
he was constantly nauseated and experienced daily reflux.  In 
light of the veteran's constant symptoms, frequent medical 
treatment, and lack of relief with treatment, the Board finds 
that the severity of his service-connected GERD more closely 
approximates the criteria for a 60 percent disability rating 
under Diagnostic Code 7305.  In this regard the Board notes 
that the veteran's overall health has been adversely affected 
by this disability and that his weight has decreased from 
around 200 pounds during active duty to under 130 pounds.  
While his gastrointestinal symptoms have at times been 
medically attributed to his headaches, the Board finds that 
there is also sufficient medical evidence to attribute his 
symptoms of nausea and vomiting to his GERD.  In cases of 
equipoise, such as this, the benefit of the doubt goes in 
favor of the veteran.  Accordingly an increased rating of 60 
percent, but no greater, is warranted for the veteran's 
service-connected gastroesophageal reflux disease.    


ORDER

A 40 percent disability rating, but no greater, is granted 
for the veteran's service connected low back disability from 
September 19, 2001. 

A 40 percent disability rating, but no greater, is granted 
for the veteran's service connected low back disability for 
the period prior to September 19, 2001.

A rating in excess of 20 percent is denied for the veteran's 
service-connected cervical spine disability for the prior 
from September 19, 2001.

A rating in excess of 10 percent is denied for the veteran's 
service-connected cervical spine disability for the period 
prior to September 19, 2001.

A 20 percent disability rating, but no greater, is granted 
for the veteran's right knee disability.

A 20 percent disability rating, but no greater, is granted 
for the veteran's right knee disability.  

A 60 percent disability rating, but no greater, is granted 
for the veteran's GERD with associated headaches.  




REMAND

With respect to the claim for service connection for a 
respiratory disability, the Board is of the opinion that a 
new examination is required.  See 38 C.F.R. § 3.159(c).  The 
Board notes that service medical records indicate that the 
veteran was treated for pneumonia in July 1992 and sinusitis 
in June 1992 during active service.  He currently has a 
diagnosis of chronic obstructive pulmonary disease (COPD).  A 
new examination would be probative to ascertain whether his 
present respiratory condition is etiologically related to his 
active military service.  

Accordingly, this case is remanded for the following 
development:

1.  The veteran should be afforded a VA 
examination, with an appropriate VA 
physician, to ascertain the etiology or 
date of onset of any current respiratory 
disability, to include COPD.  Efforts to 
notify the veteran of any scheduled VA 
examination should be documented within 
the claims folder.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should provide 
complete rationale for all conclusions 
reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should identity any 
respiratory disabilities that are 
currently shown or otherwise 
indicated by the medical evidence.

c)  The examiner should comment on 
the etiology and onset for each 
respiratory disability that is 
currently manifested.  

In particular, for each respiratory 
disability found on examination, or 
otherwise indicated in the medical 
record, the examiner should proffer 
an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50 percent); "as least 
as likely as not" (i.e., the 
probability is equal to or greater 
than 50 percent); or "not as least 
as likely as not" (i.e., the 
probability is less than 50 percent) 
proximately due to or the result of 
his active military service to 
include in-service treatment for 
pneumonia and/or sinusitis.

2.  Thereafter, the claims folder must be 
reviewed to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Upon completion of the above, the 
veteran's claim should be readjudicated 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
4.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

 
	                        
____________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

